Citation Nr: 1809346	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 1981 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Left shoulder arthritis was onset in service.

2.  Sleep apnea was onset in service.


CONCLUSIONS OF LAW

1.  Left shoulder arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The claims file contains an August 2009 formal finding of unavailability of service records.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, some service treatment records are contained in the claims file as discussed below. 

I.  Left shoulder

The Veteran contends that his left shoulder condition began in service due to repeated use as an airborne communications operator and has continued since service.  See April 2009 claim; February 2017 Board hearing transcript, pp. 2-3, 9; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A July 1998 service treatment record shows left shoulder pain for one and one half weeks and a diagnosis of rotator cuff impingement.

The April 2012 VA examiner diagnosed left shoulder strain onset in 1998 and arthritis.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, the Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, February 2017 lay statements from the Veteran's girlfriend and sister support the Veteran's account of his left shoulder symptoms during and since service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left shoulder arthritis is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994); 38 C.F.R. § 3.303(a).

II.  Sleep apnea

The Veteran contends that either his sleep apnea began in service, or began prior to service and worsened during service.  See December 2012 VA Form 9, February 2017 Board hearing transcript, p. 2.  He also contends that it has continued since service.  See December 2016 Statement of Accredited Representative in an Appealed Case; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although the Veteran contends that he may have had sleep apnea prior to service, his February 1981 entrance examination and report of medical history shows no complaints or clinical findings pertaining to sleep apnea.  Thus, the Veteran is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C. § 1111 (2012).

In March 2010, the Veteran submitted lay statements from M.S. and R.G., both of whom served with the Veteran asserted that he snored during service.

The Veteran has a current diagnosis of sleep apnea.  See February 2006 private treatment record and April 2012 VA examination.

The Board acknowledges that the April 2012 VA examiner provided a negative nexus opinion.  However, the Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  See Flynn; 38 C.F.R. § 3.303(a).

ORDER

Service connection for left shoulder arthritis is granted.

Service connection for sleep apnea is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


